DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 12/17/2021, has been entered.
     Claims 1-39 42-46, 48, 52, 53-61 and 63-82 have been canceled.
     Claims 47, 83, 88, 93, 95, 100, 101 and 105 have been amended.

      Claims 40, 41, 47, 49, 50, 52, 62 and 83-105 are pending.

3. Applicant’s elections without traverse of Group I and the species of a specific CD40 binding agent and a specific CD137 binding agent (e.g., SEQ ID NOS., amino acid substitutions) in the Response to Restriction Requirement, filed 07/13/2020, is acknowledged.

      Claims 83-96, 101-103 and 108 are under consideration.

4.  Sequence Compliance.  

     This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.

   For example, see “Cys-Pro-Ser-Cys” on page 84.

     Applicant is required to amend both the specification and the claims to indicate the appropriate SEQ ID NOS.
    See 37 C.F.R. 1.821(d).
    (d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 
   
      Applicant is required to review the application for sequence compliance.

5. IDS

    The Information Disclosure Statement Transmittal submitted with PTO Form SB/08 – Information Disclosure Statement together with a Listing of Commonly Owned Patents / Applications, filed 10/27/2021 is acknowledged.

   Applicant is requesting the examiner to review all art of record, Office Actions, etc.
   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

     37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.  This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion the application).  If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material. 
     The information disclosure statements filed 08/04/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  

    In turn, the USSNs have been lined through and not considered.

6. The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
      Appropriate corrections are required

7. The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.  Claims 40, 41, 47, 49, 50, 52, 62 and 83-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for
     lacking proper antecedent basis for “a multispecific antibody” in claims 47-50, 62, 84-93 (versus a multispecific antibody molecule or a fragment recited in independent claim 40 and
     lacking proper antecedent basis for “the antibody molecules or fragment” in claims 95-100 (versus a multispecific antibody in independent claim 94).

     In turn, the claims fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
      Applicant should carefully review the claims for proper antecedent basis.

     (a) IN GENERAL — The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to     make and use the same and shall set forth the best mode contemplated by the inventor of 
carrying out his invention.

10.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, 

    Claims 40, 41, 84-88, 94 and 96-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     The instant claims are drawn to “multispecific antibodies comprising a first heavy chain and a first light chain comprising a first antigen-binding region capable for binding to human CD40 and a second heavy chain a second light chain comprising a second antigen-binding region capable of binding to human CD137” (e.g., see claims 40 and 94 and dependent claims thereof) including limitations in the absence of sufficient structure of both heavy / light chains of a binding agent that binds to CD40 and of a binding agent that binds to CD137 (e.g., sequences encoding both heavy and light chains and/or six CDRs) encompassing various structural and functional limitations in the absence of providing sufficient written description as to the correlation between the chemical structure and function do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
    
     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of 
CD40-specific binding agents and CD137-specific binding agents with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.


    The instant disclosure does not provide sufficient structure-function correlation to “binding agents” other than antibodies and the claims drawn to antibodies do not provide sufficient structure-function correlation as it applies certain claims addressed herein.

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #13).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #3) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #11) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1499; #1) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395) (1449; #4),
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).

     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 


    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     The specification discloses certain CD40-specific binding agents and CD137-specific binding agents, which encompass antibodies, with the claimed specificity and functional attributes, broadly encompassed by the claimed invention in the absence of structure / function correlation / Examples.

     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of the claimed CD40-specific binding agents and CD137-specific binding agents which encompass antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
 
    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of “multispecific antibodies to CD40 and CD137” as well as the “limitations” addressed herein as they read on anti-CD40 antibodies and anti-CD137 antibodies with the claimed specificity and functional attributes (e.g., heavy and light variable regions, six CDRs and antigen specificity), broadly encompassed by the claimed invention.  
    
    The claims do not define the relevant identifying characteristics, namely the relevant structural features of the claimed anti-CD40 antibodies and anti-CD137 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of anti-CD40 antibodies and anti-CD137 antibodies of the claimed multispecific antibodies with the claimed specificity and functional attributes, in the absence of sufficient disclosure of relevant identifying characteristics for the claimed “binding agents” comprising the “limitations” above broadly encompassed by the claimed invention,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making multispecific antibodies that bind CD40 and CD137, including antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed multispecific antibodies that bind CD40 and CD137, which encompass antibodies,that do not have sufficient structure by the claimed invention and claimed functional attributes / specificities to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).


Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of multispecific antibodies that bind CD40 and CD137 with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming multispecific antibodies that bind CD40 and CD137, which encompass antibodies, by describing the anti-CD40 antibodies and anti-CD137 with the claimed specificity and functional attributes, broadly encompassed by the claimed invention, 
    but does not describe the structure-identifying information about the claimed multispecific antibodies that bind CD40 and CD137, which encompass antibodies by the claimed “limitations”,, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed multispecific antibodies that bind CD40 and CD137 with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus of multispecific antibodies that bind CD40 and CD137 with the claimed specificity and functional attributes, broadly encompassed by the claimed invention at the time the invention was filed and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  





rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

11. Claims 40, 41, 84, 94 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Westwood et al. (Leukemia Research 38: 948-954, 2014) (1449) in view of Gurney et al. (US 2016/0256527), Chang et al. (US 2014/0099254) (1449; #7), De Goeij et al. (US 2014/0170148) and De Jon et al. (US 2015/0175707).

      Westwood et al. teach Combination Anti-CD137 and Anti-CD40 Antibody Therapy in Murine myc-driven Hematological Cancer, including reporting significant enhancement of survival in mice with treating with anti-CD40 antibodies and anti-CD137 antibodies,
including the use of anti-CD40 antibodies in mice and the clinic and the use of anti-CD137 antibodies models, including given these teachings and observations, anti-CD137 and/or anti-CD40 antibodies may make a significant contribution to treatment when combine with other therapeutic agents (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion)

       Westwood et al. differs from claim invention by not explicitly teaching bispecific / multispecific antibodies comprising CD4-binding agents and CD137-binding agents (4-1BB-binding agents) and not explicitly exemplifying anti-human CD137 antibodies or anti-human CD40 antibodies.

     Gurney and Chang et al. teach the known applicability of bispecific / multispecific antibodies, including CD40-specific antibodies and CD137-specific / 4-1BB-specific antibodies, including specific for human CD40 and human CD137 / 4-1BB at the time the invention was made

      Gurney teaches TNFRSF-Binding Agents and Uses Thereof, including bispecific agents, including antibodies, including CD40 binding agents and 4-1BB (CD137) binding agents (e.g., see paragraphs [0006], [0007], [0013], [0023], [0029] [0031], [0038], [0040]-[0046], [0048], [0116], [0118], [0125], [0137]-[0144], [0158]-[0161], [0170], [0171], [0179], [0180], [0183], [0192], [0213], [0231], [0234], [0237], [0240], [0248], [0252], [0253], [0282]-[0300]; Claims 215),
    including increasing the activity of immune responses and therapeutic index (e.g., see paragraphs [0031], [0075], [0077], [0079], [0110], [0111], [0161], [0165], [0223], [0269], [0321]; Claim 222)
     (see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Figures, Detailed Description of the Invention, including TNR Receptor Superfamily Binding Agents, Methods of Use and Pharmaceutical Compositions, Screening, Kits Comprising Agents Described Herein, Examples, Claims). 

     including CD40-binding antibodies (e.g., see paragraphs [0004], [0021], [0029], [0036], [0101], [0111], [0134], [0171], [0175], [0181], [0182], [0274]; Claim 2),
     and CD137-binding antibodies (e.g., see paragraphs [0021], [0031], [0036], [0101], [0111]; Claim 2),
     including bispecific antibodies with better pharmacokinetics, increased in vivo stability, improved in vivo efficacy and advantageous properties (e.g., see paragraphs [0019]-[0023], paragraphs [0348]-[0047])
     (see entire document, including Abstract, Drawings, Field, Background, Summary,  Brief Description of the Drawings, Detailed Description, including Leukocyte Redirecting Bispecific Antibody Complexes, General Antibody Techniques, Humanized Antibodies, Antibody Cloning Techniques, Antibody Fragments, Methods of Therapeutic Treatments, Examples, Claims).

      In addition to the teachings above for bispecific / multispecific antibodies targeting CD40 and CD137 constructs,
       De Goeij et al. and De Jon et al. teach IgG1 constructs comprising modifications at   positions T366, L368, K370, D399, F405, Y407, K409, P331, L234, l235 in modifying effector function, interactions / activities and half-life.

      In teaching Bispecific Antibodies, 
      De Goeij et al. teach IgG1 constructs (e.g., see paragraphs [0025], [0042], [0034]-[0052], [0531]-0977], Table 33), including mutations, including F405, Y407, K370, D399, paragraphs [0972]-[00976]) to manipulate effector functions and binding of IgG1 constructs
     (see entire document, including Abstract, Field of the Invention, Background of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, Further Aspects and Embodiments of the Invention, Fc Regions, Bispecific Antibodies, Preparation of Antibodies, Uses, Examples, Claims)

     De Jon et al. teach Dimeric Protein with Triple Mutations / constructs,
     including bispecific / multispecific  constructs (  [0040], [0041], [0081], [0082], [0323], [0330]-[0344], [0378], [0381], [0417], [0421], [0504]),
      including IgG1 constructs (paragraphs [0004], [0011], [0018], [0025],[0026], [0031], [0077]-[0080], [0085], [0105]-[0108], [0136]-[0178], [0199]-[0204], [0215]-[0246], [0272], [0285]–[0290], [0383], [0384], [0450]-[0496]-[0537], [0662]-[0694]; Table 9), 
      including mutations in selected amino acids in the Fc interaction, including positions 234, 235, L234, L235, D265, K409, P331, [0005], [0083], [0206], [0211], [0215], [0248]-[0270], [0276], [0280]-[0284], [0315], ]0316], [0345]-[0383], [0422], [0452], [0539]-[0643], [0695]-[0730]; Table 9),
      including manipulating serum half-life ([0656], [0758]),  
      including CD40 and /CD137 specificities (paragraphs [0193])

Fc-Fusion Proteins, Conjugates, Oligomer, Compositions, Mixtures, Non-Limiting Examples of Compositions Includes, Methods, Examples, Claims).

     Given the teachings of the prior art, an ordinary artisan would have been motivated to construct multispecific antibodies that target CD40 and CD137, including IgG1 constructs having various mutations to manipulate effectors functions, binding / activities as well as half-life in order to increasing the activity of immune responses and therapeutic index with better pharmacokinetics, increased in vivo stability, improved in vivo efficacy and advantageous properties.

      "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



14. Claims 40, 41, 47, 49, 50, 52, 62 and 83-105 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-11 copending U.S. Patent No. 11,984,882. 

    The instant and copending claims are drawn to the same or nearly the same multispecific antibody capable of binding to human CD40 and human CD137 comprising the same amino acid substitutions of IgG1.

bispecific anti-CD40 antibody and anti-CD137 antibody (anti-4-1bb antibodies) and compositions thereof.

    The instant and copending claims anticipate or render obvious one another over the same or nearly the same bispecific anti-CD40 antibody and anti-CD137 antibody (anti-4-1BB antibodies) and compositions thereof.

    The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional
applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).


15. Claims 40, 41, 47, 49, 50, 52, 62 and 83-105 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 83-109, 113 and 123 copending USSN 16/316,534. 

   The instant and copending claims are drawn to the same or nearly the same bispecific anti-CD40 antibody and anti-CD137 antibody (anti-4-1bb antibodies) and compositions thereof.

    The instant and copending claims anticipate or render obvious one another over the same or nearly the same bispecific anti-CD40 antibody and anti-CD137 antibody (anti-4-1BB antibodies) and compositions thereof.

    The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional
applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

15.  No claimed allowed.



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 14, 2022